Title: From George Washington to Henry Knox, 3 February 1787
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 3d Feby 1787

I feel my self exceedingly obliged to you for the full, & friendly communications in your letters of the 14th 21st & 25th ult.; and shall (critically as matters are described in the latter) be extremely anxious to know the issue of the movements of the forces that were assembling, the one to support, the other to oppose the constitutional rights of Massachusetts. The moment is, indeed, important! If government shrinks, or is unable to enforce its laws; fresh manœuvres will be displayed by the insurgents—

anarchy & confusion must prevail—and every thing will be turned topsy turvey in that State; where it is not probable the mischiefs will terminate.
In your letter of the 14th you express a wish to know my intention respecting the Convention, proposed to be held at Philada in May next. In confidence I inform you, that it is not, at this time, my purpose to attend it. When this matter was first moved in the Assembly of this State, some of the principal characters of it wrote to me, requesting to be permitted to put my name in the delegation. To this I objected—They again pressed, and I again refused; assigning among other reasons my having declined meeting the Society of the Cincinnati at that place, about the same time; & that I thought it would be disrespectfull to that body (to whom I ow’d much) to be there on any other occasion. Notwithstanding these intimations, my name was inserted in the Act; and an official communication thereof made by the Executive to me; to whom, at the same time that I expressed my sense of the confidence reposed in me, I declared, that as I saw no prospect of my attending, it was my wish that my name might not remain in the delegation, to the exclusion of another. To this I have been requested, in emphatical terms, not to decide absolutely, as no inconvenience would result from the non-appointment of another, at least for some time. Thus the matter stands, which is the reason of my saying to you in confidence that at present I retain my first intention—not to go. In the meanwhile as I have the fullest conviction of your friendship for, and attachment to me; know your abilities to judge; and your means of information, I shall receive any communications from you, respecting this business, with thankfulness. My first wish is, to do for the best, and to act with propriety; and you know me too well, to believe that reserve or concealment of any circumstance or opinion, would be at all pleasing to me.
The legallity of this Convention I do not mean to discuss—nor how problematical the issue of it may be. That powers are wanting, none can deny. Through what medium they are to be derived, will, like other matters, engage public attention. That which takes the shortest course to obtain them, will, in my opinion, under present circumstances, be found best. Otherwise, like a house on fire, whilst the most regular mode of extinguishing it is contending for, the building is reduced to ashes. My opinion

of the energetic wants of the federal government are well known—publickly & privately, I have declared it; and however constitutionally it may be for Congress to point out the defects of the fœderal System, I am strongly inclined to believe that it would not be found the most efficatious channel for the recommendation, more especially the alterations, to flow—for reasons too obvious to enumerate.
The System on which you seem disposed to build a national government is certainly more energetic, and I dare say, in every point of view is more desirable than the present one; which, from experience, we find is not only slow—debilitated—and liable to be thwarted by every breath, but is defective in that secrecy, which for the accomplishment of many of the most important national purposes, is indispensably necessary; and besides, having the Legislative, Executive & Judiciary departments concentered, is exceptionable. But at the same time I give this opinion, I believe that the political machine will yet be much tumbled & tossed, and possibly be wrecked altogether, before such a system as you have defined, will be adopted. The darling Sovereignties of the States individually, The Governors elected & elect. The Legislators—with a long train of etcetra whose political consequence will be lessened, if not anihilated, would give their weight of opposition to such a revolution. But I may be speaking without book, for scarcely ever going off my own farms I see few people who do not call upon me; & am very little acquainted with the Sentiments of the great world; indeed, after what I have seen, or rather after what I have heard, I shall be surprized at nothing; for if three years ago, any person had told me that at this day, I should see such a formidable rebellion against the laws & constitutions of our own making as now appears I should have thought him a bedlamite—a fit subject for a mad house. Adieu, you know how much, and how sincerely I am, ever, Yr Affecte & most Obedt Servant

Go: Washington


Mrs Washington joins me in every good wish for yourself—Mrs Knox and the family.

